       Case: 3:21-cv-00118-slc Document #: 12 Filed: 04/19/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN


EDGEWOOD HIGH SCHOOL
OF THE SACRED HEART, INC.,
              Plaintiff,

       v.

CITY OF MADISON, WISCONSIN;
CITY OF MADISON ZONING BOARD
OF APPEALS; CITY OF MADISON
PLAN COMMISSION; CITY OF                               Case No. 3:21-CV-118
MADISON COMMON COUNCIL; Zoning
Administrator MATTHEW TUCKER, in
his official capacity; Director of Madison’s
Building Inspection Division GEORGE
HANK, in his official capacity; Alder TAG
EVERS, in his official capacity,
                    Defendants.



     DEFENDANTS’ MOTION TO DISMISS AND MOTION TO STRIKE


      All Defendants, through counsel, move this Court for an order pursuant to

Federal Rule of Civil Procedure 12(b)(6) dismissing Plaintiff’s federal claims (Counts

I–IV) except, with respect to Count II, Plaintiff’s narrow claim that the Defendants

the City of Madison and the Common Council violated the substantial burden

provision of the Religious Land Use and Institutionalized Persons Act by denying

Edgewood a conditional use permit. Defendants also seek dismissal of the Individual

Defendants from the lawsuit. And Defendants move pursuant to Rule 12(f) to strike

all immaterial allegations and to require Edgewood to submit an amended pleading
        Case: 3:21-cv-00118-slc Document #: 12 Filed: 04/19/21 Page 2 of 2




that conforms to the plain statement rule. The grounds for these motions are set forth

in the brief filed along with this motion.


DATE:        April 19, 2021

                                         Respectfully submitted,

                                         /s/ Barry J. Blonien
                                         Sarah A. Zylstra, State Bar No. 1033159
                                         Barry J. Blonien, State Bar No. 1078848
                                         BOARDMAN & CLARK LLP
                                         1 South Pinckney Street, Suite 410
                                         P. O. Box 927
                                         Madison, WI 53701-0927
                                         Telephone: (608) 257-9521
                                         Facsimile: (608) 283-1709
                                         szylstra@boardmanclark.com
                                         bblonien@boardmanclark.com
                                         Attorneys for Defendants




                                             2
